 In the Matter of THE WOODBRIDGE VINEYARD ASSOCIATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 33, A. F.OF L.Case No. R-3273.-Decided December 10, 1941Jurisdiction:Nvine distilling industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord union recognition until certified by the Board;normal pay roll of closing operating season to determine eligibility ; electionnecessary.-Unit Appropriate for Collective Bargaining:allproduction and, maintenanceemployees of the Company excluding supervisory employees, clerical em-ployees, stationary engineers,wine makers, chemists, cellar foremen, andwatchmen.Rogers & Clark,byMr.Webster V. Clark,of San Francisco,Calif., for the Company.Mr. Harry Foster,of Sacramento, Calif., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 11, 1941, International Association of Machinists,Local No. 33, A. F. of L., herein called the Union, filed with theRegional Director for the Twentieth Region (San Francisco, Cali-fornia), a petition alleging that a question affecting commerce hadarisen concerning the representation of_employees of The WoodbridgeVineyard Association, Bradford Spur, California, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 7, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On-November 8, 1941, the Regional Director issued a37 N L R. B, No 73454N WOODBRIDGEVINEYARD ASSOCIATION455notice of hearing, copies of which were duly served upon the Com-pany and the Union. Pursuant to notice, a hearing was held onNovember 10, 1941, at San Francisco, California, before Leroy Mar-ceau, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Company was represented by counsel, the Union by arepresentative, and both participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine -witnesses, and tointroduce evidence bearing on the issues was afforded both parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of,evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF, THE COMPANYThe Woodbridge Vineyard Association is a cooperative associationof 41 grape growers. It operates a winery for its members at Brad-ford Spur, California.The Company crushes grapes delivered at thewinery by its members and makes an unfinished wine.The Companyis a member of Fruit Industries, Ltd., a cooperative association ofwineries.Fruit Industries, Ltd., mingles, blends, and finishes winedelivered to it by its member wineries.Fruit Industries, Ltd.,: sellsand ships about 85 percent of such wine to customers outsideCalifornia.,During the fiscal year ending June 30, 1941, the Company crushed16,291 tons of grapes, all grown and delivered to it by its grower mem-bers.During the same period the Company received $294,630 20 forits pro-rata share of the sales of all wines and brandies processed andsold by Fruit Industries, Ltd.The Company admits that it is engagedin commerce within the meaning of the Act.IT.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local No. 33, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union requested'the Company to recognize the Union as bar-gaining agent of its employees.,The Company refused to grant suchrecognition until the,Union was certifiedby,theBoard.The Unionthereupon filed the petition in this proceeding.. 456DECISIONS OF NATIONAL LABOR- RELATIONS BOARDA statement of the Trial Examiner read into the record indicatesthat the Union represents a substantial number of employees in theappropriate unit.,,We find that a question his arisen concerning the representation ofemployees of the,Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree that all production and main-tenance employees of the Company, excluding supervisory employees,clerical employees, stationary engineers, wine makers, chemists, cellarforemen, and watchmen, should be included in the appropriateunit.2The Company and the. Union disagree with respect to theclassification of Carl J. Backer., The Union would include, and theCompany would exclude, Backer.The Company has one operating season-the grape-crushing sea-,son-which extends from 2 to 3 ,months each year, depending on theabundance of the grape crop.During the season it employs ap-proximately 46 persons.During the remainder of the year 'theCompany prepares for its seasonal activity.During this period theCompany employs from 9 to 12 persons.Backer is a journeyman machinist. Since 1939 he has servedas superintendent of the Company, 'directly under the manager.For about 9 months of the year Backer works as a mechanic, eitherby himself or with a helper whom he supervises, repairing mach-inery for use in the crushing season.During the crushing seasonBacker supervises a staff of about 30 men who handle the grapesand operate and repair the production machinery.He hires and dis-charges 'such employees and assigns them to work.During thisperiod about 75 percent of his time is devoted to his supervisory,duties.Such duties extend, in part, one month before the crushingtThe Union submitted to the Trial Examiner 20 applications for membership, all datedin 1941The Trial Examiner checked the cards and found that all cards bore names ofemployees on the September30, 1941,pay rollThere are about 30 employees in theappropriate unit2The employees falling within the proposed unit are for the most part seasonal em-ployees.The Company rehires the same seasonal employees each year if available. WOODBRIDGE VINEYARD ASSOCIATION457season begins and about 3 weeks thereafter, while the productionmachines are, respectively, prepared for and cleaned after the winemaking.Since he hires, supervises, and discharges the productionand maintenance employees who the parties agree should be includedin the bargaining unit, we shall exclude Backer from the unit.We find that all production and maintenance employees of the'Company, excluding supervisory employees and Carl J. Backer,clerical employees, stationary engineers, wine makers, chemists, cellarforemen, and watchmen, constitute a unit appropriate for the pur-poses of collective bargaining and that such unit will insure to'employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effec-tuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company 'and the Union stipulated that the Board mightcertify the Union as exclusive bargaining representative of em-ployees in the appropriate unit, if the Trial Examiner's check ofthe Union's cards against the pay roll of September 30, 1941, in-dicated that a majority of employees within the unit designated theUnion as their bargaining agent.On the basis of the whole record,however, we find that the question concerning representation canbest be resolved by, and we shall accordingly direct, an electionby secret ballot.Since the names of most seasonal employees wouldnot appear upon a current pay roll, eligibility to vote in the electionwill be determined by the pay roll of September 30, 1941, whichwas introduced into evidence at the hearing.Those eligible to vote in the election shall be employees in the.appropriate unit who were employed during the pay-roll periodending September 30, 1941, subject to the limitations and additionsset forth in the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-usentation of employees of The Woodbridge Vineyard Association,Bradford Spur, California, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All production and maintenance employees of The WoodbridgeVineyard Association, Bradford Spur, California, excluding super-visory employees and Carl J. Backer, clerical employees, stationaryengineers, wine makers, chemists, cellar foremen, and watchmen, con- 458DECISIONSOF NATIONALLABOR RELATIONS BOARDstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boarclto ascertain representatives for the purposes of collective bargainingwith The Woodbridge Vineyard Association, Bradford Spur, Cali-fornia, an election by secret ballot shall be conducted as early as possi-ble, but not later than thirty (30) days from the date of this Directionof Election, under the direction and supervision of the Regional Di-rector for the Twentieth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all production and main-tenance employees of the Company who were employed during thepay-roll period ending September 30, 1941, including employees whodid not work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory employeesand Carl J.Backer, clerical employees,stationary engineers, winemakers, chemists, cellar foremen, watclunen,and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Association of Machin-ists, Local No. 33,A. F. of L., for the purposes of collective bargaining.N